PER CURIAM:
Jack’s Fruit Company has filed with this Court its petition for writ of mandamus or, in the alternative, prohibition, seeking to vacate and stay enforcement of a mandate of the District Court of Appeal, Second District entered pursuant to that court’s opinion in Growers Marketing Service, Inc. v. Conner, 249 So.2d 486 (Fla.App.2d, 1971). We issued the rule nisi.
In essence, petitioner has challenged the jurisdiction of the District Court to hear and consider the merits of the dispute between itself and Growers Marketing Service. The facts of the case are adequately set out in the opinion of the District Court, and need not be repeated here. Now, with the return of Growers Marketing Service before us as well as the relevant portions of the record, and briefs of both parties, it is our opinion that the District Court did indeed have jurisdiction, pursuant to Fla. Stat. § 120.31, F.S.A. (providing for review of agency orders by certiorari to the ap*172propriate district court) to hear and decide the merits of the dispute.
The remaining issues raised by relator have been considered and found to be without merit.
Accordingly, the rule nisi heretofore issued is discharged and the petition is dismissed.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.